Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 29-37, 41, 44-45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,526,407) in view of Ling (CN 102055853 A).
As to claim 29, Russell teaches a system for performing call analysis, comprising: one or more memory units storing instructions (Figs. 1-4); and one or more processors (Figs. 1-4) that execute the instructions to perform operations comprising: receiving a call record (col. 7, lines 8-12); configured to analyze call records having segments with attributes (abstract; col. 6, lines 43-54 – categorizes portions of a speech stream by automatic recognition of speech qualities), the analysis comprising identifying at least one of the attributes associated with a first segment of the call record (abstract; col. 6, lines 43-54 – categorizes portions of a speech stream by automatic recognition of speech qualities and Figs. 6-13 – for example, placing European issues as a first indicator of the speech qualities categorized on segment of Chuck call record); and placing a first indicator of the attribute on a first segment of the call record (Figs. 6-13 – for example, placing European issues as a first indicator of the speech qualities categorized on segment of Chuck call record). Russell does not explicitly discuss 
Ling teaches applying a statistic model that constructed based on call elements of the call records, calculates a confidence interval in accordance with the constructed statistic model and the analysis conditions, screens out suspected call records, determines a target to be monitored in accordance with the suspected call records and display the target for a user (abstract).
It would have been obvious to incorporate the teachings of applying a model to human speech record as taught by Ling into the teachings of Russell for the purpose of extracting from the speech the varying parameters of the model; transmitted and used the parameters to reconstruct the speech record.
As to claim 30, Russell teaches the system of claim 29, wherein the call record comprises at least one of an audio file (col. 22, lines 21-29), a waveform (col. 5, lines 17-27), a transcript, or call metadata.  
As to claim 31, Russell teaches the system of claim 29, wherein placing the first indicator comprises placing the first indicator to indicate the speech category that in the shaded speech to response to the statement indicated in the noted window (Figs. 6-13); and Linear Predictive Coding uses a mathematical procedure to extract from human speech the varying parameters of the physical model (col. 3, lines 26-31) and Ling teaches applying a statistic model that constructed based on call elements of the call records, calculates a confidence interval in accordance with the constructed statistic 
As to claim 32, Russell teaches the advanced voice compression techniques are done by extracting parameters from a speech stream and sending the extracted parameters for reconstruction of the speech usually at some other location (col. 3, lines 21-25); it would have been obvious to incorporate the sending at least one of the call record or the first indicator to a device for the purpose of transmitting the call record to a device and used to reconstruct the speech record.
As to claims 33 and 45, Russell teaches the system of claim 32 wherein the operations further comprise displaying a visual representation of the attribute and a portion of the call record (Figs. 6-13).
As to claim 34, Russell does not explicitly discuss the system of claim 29 wherein the operations further comprises determining whether the first indicator is correctly placed. However, Russell teaches categorize, label, tag, and mark speech and associate speech with notes, text (col. 6, lines 26-31) and Fig. 9 shows by shading of a category how a selected portion of the speech is categorized; and placing a first indicator of the attribute on a first segment of the call record (Figs. 6-13 – for example, selected and placed European issues as a first indicator of the speech qualities categorized on segment of Chuck call record). It would have been obvious that selected European issues correctly placed on the segment of Chuck’s record or speech stream 
As to claim 35, Russel teaches the system of claim 34 and the method of claim 46, wherein the operations further comprise: based on determining the first indicator is correctly placed (categorize, label, tag, and mark speech and associate speech with notes, text (col. 6, lines 26-31) and Fig. 9 shows by shading of a category how a selected portion of the speech is categorized; and placing a first indicator of the attribute on a first segment of the call record (Figs. 6-13 – for example, selected and placed European issues as a first indicator of the speech qualities categorized on segment of Chuck call record); hence it would have been obvious that selected European issues correctly placed on the segment of Chuck’s record or speech stream), embedding the indicator into call data (Figs. 8-11 – embedding Describe the growth opportunities and European issues into call data of John and Chuck for the purpose of organizing and selectively retrieve correct categorized portions of the speech information).
As to claims 36 and 48, Russell does not explicitly discuss the system of claim 35 and the method of claim 47, wherein the operations further comprise updating the model using the call data and the first indicator.  However, Russell teaches Linear Predictive Coding uses a mathematical procedure to extract from human speech the varying parameters of the physical model (col. 3, lines 27-31); and update local data structure to hold the new phrase information (col. 19, lines 64-65). It would have been obvious to modify Russell to update the model and incorporate the teachings of updating the model using the call data and the first indicator for the purpose of updating the display to maintain the user required illusion of working directly on the speech.

As to claim 41, Russell does not explicitly discuss the system of claim 29, wherein the call record is a first call record, and the operations further comprise: identifying a second call record having a characteristic in common with the first call record; and applying the model to the second call record.  However, Russell teaches organized by category, for example, under category Obstacles identifying call record Hal having a in common at least the same category with call record Chuck (Fig. 13); and Linear Predictive Coding uses a mathematical procedure to extract from human speech the varying parameters of the physical model (col. 3, lines 27-31). It would have been obvious to modify Russell to apply the model to the second record or Chuck record for the purpose of making sure the call record with common characteristic being applied the same model.
Claim 44 is rejected for the same reasons discussed above with respect to claim 1.
3.	Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Ling in view of Crausaz (US Patent 10,362,121).
As to claim 38, Russell and Ling do not explicitly discuss the system of claim 34, wherein the operations further comprise: based on determining the first indicator is 
Crausaz teaches if the verification results are negative initiating corrective action (col. 2, lines 53-58).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings initiating corrective action if the verification results are incorrect of Crausaz into the teachings of Russell and Ling for the purpose of sending a notification to inform the given user that an incorrect endpoint resource has been connected and initiating correction action.
As to claim 39, Crausaz teaches the system of claim 38, wherein the corrective action comprises at least one of: sending a notification to a user device (col. 2, lines 53-58); placing the first indicator on a second segment of the call record; or placing a second indicator on the first segment.
As to claim 40, Russell and Ling do not explicitly discuss the system of claim 38, wherein the operations further comprise based on the corrective action, updating the model.  However, Russell teaches Linear Predictive Coding uses a mathematical procedure to extract from human speech the varying parameters of the physical model (col. 3, lines 27-31); and update local data structure to hold the new phrase information (col. 19, lines 64-65); and Crausaz teaches if the verification results are negative .

4.	Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Russell and Ling in view of Newman et al. (US Patent 10,484,532).
	As to claim 46, Russell and Ling do not explicitly discuss the method of claim 44 wherein the model is a machine learning model.
	Newman teaches the machine learning model analyzes the extracted features to identify patterns and characteristics of fraudulent calls and records (col. 4, lines 3-5).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings Newman into the teachings of Russell and Ling for the purpose of transforming from an untrained state to a trained state and can thereby be used to detect fraudulent caller in real time.
	As to claim 47, Newman does not explicitly discuss the method of claim 44 wherein the model comprises parameters associated with different audio traits of call records. However, Newman teaches the machine learning model using audio clips, voice recognition, call handle feedback and general public knowledge of commercial risks to detect fraudulent calls and parse audio calls using voice recognition techniques (col. 2, lines 33-37 and lines 41-43) and machine learning model identify relationships between input data and output data (col. 3, lines 53-59). It would have been obvious to incorporate the teachings of the model having parameters associated with different .
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,694,024 in view of Russell et al. (US Patent 5,526,407). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,694,024 with obvious wording variations.  In re KARLSON (CCPA) 136 USPA 184 (1963)...

U.S. Patent Application 16/879933
U.S. Patent 10,694,024
29. A system for performing call analysis, comprising:

1. A system for configuring a computerized model for call analysis, comprising:
one or more memory units storing instructions; and






receiving ,from a user device, an input dedicating (i) a segment of a recorded call and (ii) an attribute associated with the segment;
applying a model to the call record, the model being configured to analyze call records having segments with attributes, the analysis comprising identifying at least one of the attributes associated with a first segment of the call record; and 

determining a parameter of a model, wherein the model is associated with the attribute;changing the parameter based on the input; and
based on the application of the model to the call record, placing a first indicator of the at least one attribute on the first segment of the call record.

generating an updated model based on the changed parameter, wherein the updated model is configured to analyze recorded calls having one or more segments with the same attribute. 


Claim 1 of U.S. Patent No. 10,694,024 does not teach the analysis comprising identifying at least one of the attributes associated with a first segment of the call record and based on the application of the model to the call record placing a first indicator of the at least one attribute on the first segment of the call record. Russell teaches analyze call records having segments with attributes (abstract; col. 6, lines 43-54 – categorizes portions of a speech stream by automatic recognition of speech qualities), the analysis comprising identifying at least one of the attributes associated with a first segment of the call record (abstract; col. 6, lines 43-54 – categorizes portions of a speech stream by automatic recognition of speech qualities and Figs. 6-13 – for example, placing European issues as a first indicator of the speech qualities categorized on segment of Chuck call record); and placing a first indicator of the attribute on a first segment of the 
The examiner notes that claims 30, 33 of the ‘933 patent application respectively corresponds to claims 7, 20 of the ‘024 patent.
Allowable Subject Matter
7.	Claims 42-43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 29) and any intervening claims (claim 41).
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 29-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant mainly argues that with respect to claims 1 and 44, Russell does not teach applying a model to the call record, the model configured to analyze call records having segments with attributes, the analysis comprising identifying at least one of the attributes associated with a first segment of the call record and based on the application of the model to the call record placing a first indicator of the at least one attribute on the first segment of the call record. Examiner respectfully submits that Russell teaches analyze call records having segments with attributes (abstract; col. 6, 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652